 Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 1 of 6 PageID 76




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CHARLENE BORIA,

Plaintiff,                               Case No.: 8:21-cv-01640-WFJ-CPT

v.

COMMONWEALTH FINANCIAL SYSTEMS, INC.,

Defendant.
__________________________________/

                         Uniform Case Management Report
      The goal of this case management report is to “secure the just, speedy, and
inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
3.02(a)(2), this case management report should be used in all civil cases except those
described in Local Rule 3.02(d). Individual judges may have additional case
management preferences that can be found under each judge’s name on the Court’s
website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

     The parties may conduct the planning conference “in person, by telephone, or by
     comparable means[.]” See Local Rule 3.02(a)(1).

     The parties conducted the planning conference on 7/20/2021. Thomas J. Patti,
     III, counsel for plaintiff and Michael P. Schuette, counsel for Defendant attended
     the conference.

2. Deadlines and Dates

     The parties request these deadlines and dates:

     Action or Event                                                     Date
Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 2 of 6 PageID 77




  Deadline for providing mandatory initial disclosures. See Fed. R.
                                                                         8/20/2021
  Civ. P. 26(a)(1).

  Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19,
                                                                         9/20/2021
  and 20, or amend the pleadings, see Fed. R. Civ. P. 15(a).

  Plaintiff’s deadline for disclosing any expert report. See Fed. R.     9/20/2021
  Civ. P. 26(a)(2).

  Defendant’s deadline for disclosing any expert report.                 10/29/2021

  Deadline for disclosing any rebuttal expert report.                    11/29/2021

  Deadline for completing discovery and filing any motion to
  compel discovery. See Fed. R. Civ. P. 37; Middle District              6/30/2022
  Discovery (2021).

  Deadline for moving for class certification, if applicable. See           N/A
  Fed. R. Civ. P. 23(c).

  Deadline for filing any dispositive and Daubert motion. See Fed.
  R. Civ. P. 56. (Must be at least five months before requested trial    8/30/2022
  date.)

  Deadline for participating in mediation. See Local Rules, ch. 4.
  Jim Betts                                                              8/30/2022


  Date of the final pretrial meeting. See Local Rule 3.06(a).            1/15/2023

  Deadline for filing the joint final pretrial statement, any motion
  in limine, proposed jury instructions, and verdict form. See Local
                                                                         1/15/2023
  Rule 3.06(b). (Must be at least seven days before the final pretrial
  conference.)

  Date of the final pretrial conference. See Fed. R. Civ. P. 16(e);
                                                                          2/1/2023
  Local Rule 3.06(b).

  Month and year of the trial term.                                      2/13/2023

 The trial will last approximately 1 to 2 days and be



                                         2
 Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 3 of 6 PageID 78




   ☒ jury.
   ☐ non-jury.

3. Description of the Action

   Plaintiff alleges Defendants violated the Fair Debt Collection Practices Act
   (FDCPA), 15 U.S.C. § 1692 et seq., and the Florida Consumer Collection
   Practices Act, (FCCPA), Fla. Stat. § 559.55 et seq., by disclosing information
   about the debt to third-party vendors. Defendants denies any violations, liability,
   and wrongdoing under the law.



4. Disclosure Statement

   ☒ The parties have filed their disclosure statement as required by Federal Rule
   of Civil Procedure 7.1 and Local Rule 3.03.

5. Related Action

   ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
   notify the judge of a related action pending in the Middle District or elsewhere
   by filing a “Notice of a Related Action.” No notice need be filed if there are no
   related actions as defined by the rule.

6. Consent to a Magistrate Judge

   “A United States magistrate judge in the Middle District can exercise the
   maximum authority and perform any duty permitted by the Constitution and other
   laws of the United States.” Local Rule 1.02(a). With the parties’ consent, a
   district judge can refer any civil matter to a magistrate judge for any or all
   proceedings, including a non-jury or jury trial. 28 U.S.C. § 636(c).

   The Court asks the parties and counsel to consider the benefits to the parties and
   the Court of consenting to proceed before a magistrate judge. Consent can
   provide the parties certainty and flexibility in scheduling. Consent is voluntary,
   and a party for any reason can decide not to consent and continue before the
   district judge without adverse consequences. See Fed. R. Civ. P. 73(b)(2).


                                          3
 Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 4 of 6 PageID 79




   ☐ The parties do consent and file with this case management report a completed
   Form AO 85 “Notice, Consent, and Reference of a Civil Action to a Magistrate
   Judge,” which is available on the Court’s website under “Forms.”
   ☒ The parties do not consent.

7. Preliminary Pretrial Conference

   ☒ The parties do not request a preliminary pretrial conference before the Court
   enters a scheduling order.
   ☐ The parties do request a preliminary pretrial conference, and the parties want
   to discuss enter discussion points.


8. Discovery Practice

   The parties should read the Middle District Discovery Handbook, available on
   the Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to
   understand discovery practice in this District.

   ☒ The parties confirm they will comply with their duty to confer with the
   opposing party in a good faith effort to resolve any discovery dispute before filing
   a motion. See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9. Discovery Plan

   The parties submit the following discovery plan under Rule 26(f)(2):

   A. The parties agree to the timing, form, or requirement for disclosures
      under Rule 26(a):

        ☒ Yes.
        ☐ No; instead, the parties agree to these changes: enter changes.

   B.   Discovery may be needed on these subjects: Based on what is known, the
        parties anticipate conducting discovery on the facts and circumstances
        surrounding the allegations in Plaintiff’s complaint, Plaintiff’s alleged




                                          4
 Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 5 of 6 PageID 80




        damages, the defenses raised in Defendants’ answers, and any other
        issues raised by the pleadings and/or discovery.

   C.   Discovery should be conducted in phases:

        ☒ No.
        ☐ Yes; describe the suggested phases.

   D. Are there issues about disclosure, discovery, or preservation of
      electronically stored information?

        ☒ No.
        ☐ Yes; describe the issue(s).

   E.   ☐ The parties have considered privilege and work-product issues,
        including whether to ask the Court to include any agreement in an order
        under Federal Rule of Evidence 502(d).

        The parties agree that there may be a need for discovery in this case to
        be governed by a Confidentiality Agreement. If the parties agree
        concerning the need for and scope and form of such a Confidentiality
        Agreement, their counsel will confer and stipulate to a jointly proposed
        Confidentiality Agreement.

   F.   The parties stipulate to changes to the limitations on discovery imposed
        under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
        limitations:

        ☒ No.
        ☐ Yes; describe the stipulation.

10. Request for Special Handling

   ☒ The parties do not request special handling.
   ☐ The parties request special handling. Specifically, describe requested special
   handling.
   ☐ Enter party’s name unilaterally requests special handling. Specifically,
   describe requested special handling.


                                         5
 Case 8:21-cv-01640-WFJ-CPT Document 8 Filed 07/27/21 Page 6 of 6 PageID 81




11. Certification of familiarity with the Local Rules

   ☒ The parties certify that they have read and are familiar with the Court’s Local
   Rules.

12. Signatures



Dated this 27th of July 2021


Respectfully submitted,


 /s/ Thomas J. Patti, III (with permission)       /s/ Michael P. Schuette
 Jibrael S. Hindi, Esq.                           Michael P. Schuette, Esq.
 Florida Bar No. 118259                           Florida Bar No. 0106181
 Thomas J. Patti, III, Esq.                       Dayle M. Van Hoose, Esq.
 Florida Bar No. 118377                           Florida Bar No. 0016277
 The Law Offices of Jibrael S. Hindi              SESSIONS, ISRAEL & SHARTLE, LLC
 110 SE 6th Street, Suite 1744                    3350 Buschwood Park Drive, Suite 195
 Fort Lauderdale, FL 33301                        Tampa, Florida 33618
 Phone: 954-907-1136                              Telephone: (813) 890-2460
 Fax: 855-529-9540                                Facsimile: (877) 334-0661
 jibrael@jibraellaw.com                           mschuette@sessions.legal
 tom@jibraellaw.com                               dvanhoose@sessions.legal
 Counsel for Plaintiff                            Counsel for Defendant,
                                                  Commonwealth Financial Systems, Inc.




                                              6
